Title: To Thomas Jefferson from St. Victour & Bettinger, 8 April 1786
From: St. Victour & Bettinger
To: Jefferson, Thomas



Monsieur
rue de menars, no. 9. a paris ce 8. avril 1786.

M. barclay, vis a vis duquel M. bettinger et moy avons fait notre soumission pour une fourniture de fusils a l’etat de virginie livrable a bordeaux, nous avoit promis de nous instruire a son passage dans cette derniere ville du correspondant dont il y auroit fait choix pour recevoir ces fusils, il l’a oubliée, et prets a faire une expedition assés considérable, nous sommes arrétés par cette circonstance sur laquelle vous pouvés peutetre nous eclairer.
Notre plan pour cette expedition est de mettre le meme nombre de fusils avec leurs bayonnetes dans chaque caisse, ainsi qu’il se pratique pour le roy, et de les faire accompagner du certificat de l’officier d’artillerie en residence a la manufacture et chargé de surveiller la fabrication et l’emballage de ces armes, le double de ce certificat nous sera envoyé icy pour notre payement, de sorte que le correspondant de bordeaux pourra envoyer a l’etat de virginie celuy qui accompagnera les armes, et n’aura a nous donner a nous que l’avis par une lettre qu’il adressera a M. bettinger, l’un des entrepreneurs de la manufacture royale de tulle, rue des blancs manteaux a paris, qu’il a reçu le nombre de fusils specifiés dans le certificat de telle datte qui luy a été remis avec le nombre de caisses [qui seront] numérotées depuis 1. jusques au dernier numéro.
Vous voudrés bien me faire l’honneur de me marquer, monsieur, si vous approuvés ce plan, ou me faire part des changemens que vous jugeriés a propos d’y faire.
Il sera bien que vous recommandiés a ce correspondant de faire faire a chaque caisse l’emballage couvert de toile goudronnée et usité dans les ports pour tous les objets susceptibles de rouilhe, afin d’en preserver ces fusils pendant la traversée; nous expedierons les caisses nües ainsi que nous le faisons pour le roy, afin qu’il soit libre de verifier leur contenu.
Je suis tres respectueusement, monsieur, votre tres humble et tres obeissant serviteur,

St. Victour

